Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 06/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,951,749 and 10,944,855 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 06/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any U.S. Patent to issue on copending U.S. Patent Application No. 12,811,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive with respect to the term script code as follows:
Applicant argues, The cited portion of Petrack does not teach a digital message including a script code and, in direct contrast to the assertions by the Examiner, teaches that script code functions are transferred in a messaging page 220 in order to pre-
In response, Petrack figure 3 discloses digital message whether in a form of HTML web page 220 or in a form of instant message 221, it is a digital message as claimed.  Further, as disclosed each of the instant message page 220 and instant message 221 contains message processing script  235 and message display script 225 respectively, therefore, a digital message including a script code.
Applicant argues, Petrack does not teach that the messages 221 (i.e., the alleged analogs to the claimed digital message) include script code providing the ability to display message data (i.e., the alleged analog to the script  code, when executed at the recipient device, configures the recipient device to ... display the digital message).  
In response, clearly, Petrack figure 3 discloses instant message 221 includes a message display script 221 and that The message processing script enables the messaging client 130-1 (i.e., the client message handler 145-1) to display the first message 121 (col 13: 19-23). 
	Applicant argues, The messaging page is not a digital message and, instead, is taught as being a web page including the script for displaying the message data.
In response, figure 3 discloses the instant message page is a form of digital message hence a digital message, and further, as disclosed, The message processing script enables the messaging client 130-1 (i.e., the client message handler 145-1) to display the first message 121 (col 13: 19-23). 

In response, the timing of sending the message is irrelevant as the claim does not recite such timing in the claim. Further, each of the instant message web page 220 and instant message 221 disclosed in Petrack figure 3 is a digital message by itself whether in a form of HTML web page 220 or in a form of instant message 221 and each of the digital message includes its own script code for displaying hence meeting the claim limitation.  

Allowable Subject Matter
Claims 75-77, 79-83, 85-87, 89-90 and 92-93 are allowed; claims 1-74, 78, 84, 88 and 91 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 75, 81, 82, 87 and 90 recite, inter alia, executing, at the recipient device, the script code, wherein the script code, when executed at the recipient device, configures the recipient device to: identify at least one input of a user of the recipient device; determine, based on the identified at least one input, whether the at least one required authentication has been provided; and display the digital message, when it is determined that the at least one required authentication has been provided, wherein the display includes displaying at least a portion of the at least one activatable response. 

Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DINH NGUYEN/Primary Examiner, Art Unit 2647